Citation Nr: 1637718	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-19 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for erectile dysfunction. 

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for sleep apnea and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hypertension and, if so, whether service connection is warranted.

4.  Entitlement to service connection for a gastrointestinal disorder.

5.  Entitlement to service connection for gastroesophageal reflex disease (GERD).

6.  Entitlement to a rating in excess of 20 percent for chronic low back strain with intervertebral disc syndrome with sciatic nerve involvement since February 2010.
7.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right ankle with calcaneal spur since January 2016.

8.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1975 to November 1979 and from January 1980 to March 1988. He served in the Army National Guard from October 1988 to March 1994, including active Guard service from October 1989 to January 1993.

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2010, March 2015, December 2015, and February 2016 decisions of the Roanoke, Virginia, Winston-Salem, North Carolina, and Augusta, Maine, Regional Offices (RO). In March 2011, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the Roanoke, Virginia, RO. A transcript is in the record. In February 2016, the Board remanded the case to the RO for additional action.

On a December 2013 VA Form 9, the Veteran indicated that he wanted a Board hearing at a local VA office. The Board remanded the appeal in February 2016. However, in a June 2016 statement, the Veteran's representative wrote that the Veteran was withdrawing his request for a hearing and he requested the Board decide the case on the record. Therefore, the hearing request is therefore withdrawn. 38 C.F.R. § 20.704(e) (2015). 

As to the issue of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for sleep apnea and hypertension, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of increased ratings for major depressive disorder and for a right toe fracture have been raised by the record on a December 2013 VA Form 9 and in an April 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen claims for service connection for sleep apnea and hypertension, service connection for a gastrointestinal disorder and GERD, increased ratings for chronic low back strain with intervertebral disc syndrome with sciatic nerve involvement and degenerative joint disease of the right ankle with calcaneal spur, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

In a December 2015 written statement, the Veteran's representative expressly withdrew his substantive appeal from the denial of a compensable rating for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran from the denial of a compensable rating for erectile dysfunction have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2015 statement, the Veteran's representative expressly withdrew his substantive appeal from the denial of a compensable rating for erectile dysfunction.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran's representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the denial of a compensable rating for erectile dysfunction is dismissed.
REMAND

In February 2016, the Veteran submitted a notice of disagreement (NOD) with the denial of an increased rating for his right ankle disorder. A statement of the case (SOC) has not been issued. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Remand of the issues of service connection for GERD and a gastrointestinal disorder is necessary as the Veteran's file is missing his service treatment records (STRs) from his first two periods of active duty. There is no indication in the Veteran's file that his STRs are unavailable. The last request for his records was made in August 2006 and the response was provided that his STRs were "not retired at code 13." Requests should be made to obtain these records. See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Action on the issues of whether new and material evidence has been received to reopen the issues of service connection for hypertension and sleep apnea is deferred until the above STRs are incorporated into the Veteran's file or a formal finding of unavailability is made.

New medical opinions are also necessary as to the issues of service connection for GERD and a gastrointestinal disorder as the prior opinions are inadequate. The recent opinions do not address the Veteran's VA treatment records indicating that his medications cause gastrointestinal problems and do not address whether any of the Veteran's service-connected disabilities caused or aggravated a gastrointestinal disorder or GERD. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  



Remand of the issue of an increased rating for the Veteran's low back disorder is necessary to obtain a current VA examination as the Veteran asserted in December 2015 and April 2016 statements that his back disorder has gotten worse since his last examination.

As entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service-connected disabilities, the Board finds that the issues of issues of service connection for GERD and a gastrointestinal disorder, the issues of whether new and material evidence has been received to reopen hypertension and sleep apnea, and the issue of an increased rating for the Veteran's low back disorder are inextricably intertwined with entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his accredited representative which addresses the issue of an increased rating for degenerative joint disease of the right ankle with calcaneal spur. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Contact the National Personnel Records Center (NPRC), the National Guard Headquarters holding all personnel records, and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training and (2) forward all available STRs not already of record associated with such duty for incorporation into the record. If the Veteran's STRs from his first two periods of active duty are unavailable, a formal finding of unavailability should be made.

3.  AFTER COMPLETING THE ABOVE DEVELOPMENT, return the file to the VA examiner who provided the December 2015 opinions. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for any necessary VA examinations to obtain an opinion as to the nature and etiology of any gastrointestinal disorder and GERD. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  Indicate any gastrointestinal disorder(s) that the Veteran has.

b.  Whether any identified gastrointestinal disorder had its onset during a period of active service, active duty for training, inactive duty for training, or otherwise originated during active service/duty.

c.  Whether GERD had its onset during a period of active service, active duty for training, inactive duty for training, or otherwise originated during active service/duty.

d.  Whether any identified gastrointestinal disorder was caused by the Veteran's service-connected disorders or treatment therefore.

e.  Whether GERD was caused by the Veteran's service-connected disorders or treatment therefore.

f.  Whether any identified gastrointestinal disorder was aggravated by the Veteran's service-connected disorders or treatment therefore.

g.  Whether GERD was aggravated by the Veteran's service-connected disorders or treatment therefore.

Service connection is currently in effect for major depressive disorder, right and left ankle degenerative joint disease with calcaneal spurs, chronic low back strain with intervertebral disc syndrome with sciatic nerve involvement, biopsy scar of the scalp, sciatica of the left and right lower extremities, right great toe fracture, dermatomycosis and onychomycosis of the left and right feet, and erectile dysfunction. 


IN ADDITION TO ANY RECORDS ADDED TO THE VETERAN'S FILE AS A RESULT OF THE ABOVE-ORDERED DEVELOPMENT, the examiner's attention is drawn to the following:

*August 1999 VA treatment record indicating treatment for gastrointestinal problems.

*May 2002 VA treatment record stating that the Veteran had had three colonoscopies resulting in multiple polyps being removed and a mucosal tear being repaired.

*September 2002 VA treatment record stating that the Veteran's medications make his stomach burn and make him vomit.

*May 2005 VA treatment record providing a diagnosis of gastroparesis.

*February 2007 VA treatment record stating that the Veteran was taking medication for his stomach.

*May 2010 VA treatment record stating that the Veteran was positive for early satiety and had nausea/vomiting in the early morning. 

*April 2011 VA treatment record stating that the medication Diclofenac upset the Veteran's stomach.

*September 2012 VA treatment record indicating that a number of the medications the Veteran was taking caused a loss of appetite and caused him to take some medications on an empty stomach despite recommendations to take them with food.

*October 2012 VA treatment record conveying that the Veteran was taking medications for stomach protection.

*April 2014 VA treatment records indicating complaints of stomach pains and that the Veteran had an upset stomach related to the medication he was taking.

*April 2015 VA treatment record conveying that the Veteran was first diagnosed with GERD in 2002.

*May 2015 VA treatment recording providing diagnoses of "[m]ild nonspecific haziness within the small bowel mesentery within the left abdomen" and "[d]istal colonic diverticulosis."

*January and May 2016 statements from the Veteran's attorney.

*March 2016 VA treatment record indicating that the Veteran had polyps in his colon.

4.  Schedule the Veteran for a VA examination to obtain an opinion as to the current nature and etiology of his service-connected low back disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

5.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

6.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


